DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites identifying secondary target users known to visit at least one of the identified locations visited by some real (primary) target user; and presenting a message designed for the primary target user to the secondary target users without presenting the message to the primary target user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, 
Claim 12, representative of claim 20 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 12 recites identifying targets in target zone (e.g. targets in a particular vicinity), perform analysis of the available data to determine locations frequently visited by primary target user(s), remove primary targets from the targeting lists, build a list of secondary target users to whom an advertising message can be presented, and present the advertising to the identified secondary target users, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites transmitting information (an advertisement) from computer system (primary device) to client device (secondary device), wherein, primary device analyzes available information to identify a primary target user(s) an a particular vicinity, perform analysis of the available data to determine locations frequently visited by primary target user(s), remove primary targets from the targeting lists, build a list of secondary target users to whom an advertising message can be presented, and present the advertising to the identified secondary target users. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the advertising to user device amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not 
Reevaluation here in Step 2B, this is also determined to be well-understood, routing, conventional activity in the field. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 - 12,  these claims recite limitations that are incorporated from independent claim 13, which as responded to above define the same abstract idea noted in claim 13, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 3, 9 and 10,  these claims recite limitations that further define the same abstract idea of defining what action of demoting means, that further define the same abstract idea noted in claim 1, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 16, claimed invention recite further repeating the limitations claim 13 it claims dependency from, to identify another group of client’s mobile device for targeting advertisements that further define the same abstract idea as noted in claim 13. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for claims 14 – 15 and 17 – 19, claimed invention recites defining type of message content and data elements used in the claimed invention. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abramson et al. US Publication 2015/0168175.

Regarding claim 1, Abramson teaches system and method for indirect advertising (Abramson, content (e.g., sponsored content such as advertisements), such as content pertaining to a geographic location (e.g., the geographic location with respect to which the inputs received in relation to a geographic location) can be identified [Abramson, 0501, 471], Fig. 53 and associated disclosure] comprising the steps of: 
identifying a real target (Abramson, By way of illustration, determining whether a stop has occurred at a TSL (or an LSL) can enable the providing of more appropriate/targeted advertisements (e.g., to the user)) [Abramson, 0503]; 
identifying locations visited by the real target (Abramson, But, if the parking-lot-near-intersection location was one in which the device frequented regularly (e.g., it was the parking lot for his company that he visited most weekdays), such a location can be identified as an LSL for that user, while still being identified as a TSL for the general population, and the restrictions can be lifted/modified relatively more quickly, thereby improving the experience for that user) [Abramson, 0493]; 
identifying secondary targets known to visit at least one of the identified locations (Abramson, For example, in a dense urban location, e.g., New York City, where there is a very dense packing of TSLs (e.g., many traffic lights), a system using TSLs/LSLs can be configured to place relatively less weight on information derived from a population of devices ; and 
pushing a message designed for the real target to the secondary targets, but not the real target (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy),  [Abramson, 0757]. 

Regarding claim 2, Abramson teaches system and method, wherein: 
the step of identifying the real target comprises the sub-steps of: 
establishing a geofence defining a target zone (Abramson, Using geofences in a manner that allows for a low-power consumption method for monitoring device movement can be advantageous in systems that selectively restrict usage of a device determined to be associated with or operated by a driver, such as while in a moving vehicle) [Abramson, 1057];
 identifying potential targets within the target zone (Abramson, In another implementation, a venue can use information regarding the conditions in it to (i) better identify/target the people invites and/or the places it advertises) [Abramson, 1016]; 
pushing a sham advertisement to the potential targets, wherein said sham advertisement is design to elicit a response from the real target (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]; 
receiving an indication that a particular one of the potential targets responded to the sham advertisement (Abramson, By way of further example, in other implementations the one or more inputs can correspond to various user interactions with the device, such as tactile interactions ( e.g., with one or more tactile sensors such as one or more buttons, a touchscreen, ; and 
designating the particular one of the potential targets as the real target (Abramson, Such techniques can signal a 'page' to the device directly (e.g., via a text message to the device with a short message such as "page”), and/or indirectly, such as by causing a 'page' to be communicated or signaled to the device (e.g., the party inputs the "page" code on the user's company voice mail menu (e.g., in response to a prompt indicating that "to reach me urgently hit 4”, which, in some implementations, may be made available only based on a determination that the user is driving) and, in response, the voice mail program sends a pre-defined signal to the user's device) [Abramson, 0991]. 

Regarding claim 3, Abramson teaches system and method, wherein the step of identifying locations visited by the real target comprises the sub-steps of: 
determining a unique identifier for the real target (Abramson, A notification, such as a computer readable file containing information that reflects the input itself as well as information that is pertinent to the input (such as the time, date, and a unique identifier such as a MAC address of mobile device 105) is preferably generated by mobile device 105 based on the input, and is transmitted by communication interface 150 of mobile device 105 to central machine 168, preferably via communications network 166) [Abramson, 0207], Fig. 1); 
monitoring offer data for advertising opportunities comprising the unique identifier (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035]; 
recording location data from offer data comprising the unique identifier (Abramson, In implementations with respect to which such watermarks or special signal devices may interfere with routine usage of a device in other places/contexts (despite employing optional countermeasures that may also require positive geo-location data to determine that the device is within a theater in order to employ restrictions), thereby causing such devices to operate based on the assumption that they are present within a movie when they are actually not, the referenced in-theater signals can be randomized and/or varied and/or crowd-sourced so that they could not abused) [Abramson, 0828]; and 
identifying the locations from the recorded location data where the real target spends at least a predetermined amount of time with at least a predetermined frequency (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]. 

Regarding claim 4, Abramson teaches system and method, wherein the step of identifying secondary targets comprises the sub-steps of monitoring offer data for advertising opportunities having location data matching at least one of the identified locations for at least a second predetermined amount of time with at least a second predetermined frequency (Abramson, Moreover, in certain implementations, users that are looking for parking spaces can be offered the opportunity to receive (or reserve) a parking space near their desired location in return for providing a payment (e. g., in-app, credit card, e-wallet, etc.)) [Abramson, 0982]. 

Regarding claim 5, Abramson teaches system and method further comprising the steps of: 
identifying secondary locations visited by at least one of the secondary targets(Abramson, But, if the parking-lot-near-intersection location was one in which the device frequented regularly (e.g., it was the parking lot for his company that he visited most weekdays), such a location can be identified as an LSL for that user, while still being identified as a TSL for the general population, and the restrictions can be lifted/modified relatively more quickly, thereby improving the experience for that user) [Abramson, 0493]; 
identifying tertiary targets known to visit at least one of the secondary locations (Abramson, For example, in a dense urban location, e.g., New York City, where there is a very dense packing of TSLs (e.g., many traffic lights), a system using TSLs/LSLs can be configured to place relatively less weight on information derived from a population of devices and place more weight on the information of a particular device than it otherwise would (e.g., in other locations)) [Abramson, 0494]; and 
pushing the message to the tertiary targets (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]. 

Regarding claim 6, Abramson teaches system and method, wherein the step of identifying the secondary locations comprises the sub-steps of: 
determining a secondary unique identifier for each of the secondary targets (Abramson, A notification, such as a computer readable file containing information that reflects the input itself as well as information that is pertinent to the input (such as the time, date, and a unique identifier such as a MAC address of mobile device 105) is preferably generated by mobile device 105 based on the input, and is transmitted by communication interface 150 of mobile device 105 to central machine 168, preferably via communications network 166) [Abramson, 0207], Fig. 1); 
monitoring offer data for advertising opportunities comprising at least one of the secondary unique identifiers (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035]; 
recording location data from offer data comprising at least one of the secondary unique identifiers (Abramson, In implementations with respect to which such watermarks or special signal devices may interfere with routine usage of a device in other places/contexts (despite employing optional countermeasures that may also require positive geo-location data to determine that the device is within a theater in order to employ restrictions), thereby causing such devices to operate based on the assumption that they are present within a movie when they are actually not, the referenced in-theater signals can be randomized and/or varied and/or crowd-sourced so that they could not abused) [Abramson, 0828]; and 
identifying the secondary locations from the location data in the monitored bid/offer data where any of the secondary targets spend at least a second predetermined amount of time with at least a second predetermined frequency (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]. 

Regarding claim 7, Abramson teaches system and method, wherein the step of identifying tertiary targets comprises the sub-steps of identifying tertiary targets from bid/offer data having location data matching at least one of the secondary locations for at least a third predetermined amount of time with at least a third predetermined frequency . 

Regarding claim 8, Abramson teaches system and method, wherein the message is an advertisement  (Abramson, advertisements can be generated and/or presented at a device based on a determination of the occurrence of one or more events) [Abramson, 0930]. 

Regarding claim 9, Abramson teaches system and method, wherein the step of pushing the message comprises the sub-steps of bidding on an advertising opportunity for a webpage or application accessed by a mobile device associated with one or more of the secondary targets (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035]. 

Regarding claim 10, Abramson teaches system and method, wherein the webpage or application is part of a social media platform (Abramson, Alternatively, such input method(s) can be selectively altered or replaced in relation to instances during which one or more particular application(s), such as those identified as being distracting (e.g., texting, e-mailing, web browsing, social networking, etc.), are executing at the device) [Abramson, 0367]. 

Regarding claim 11, Abramson teaches system and method, wherein the location data comprises latitudinal and longitudinal measurements (Abramson, In certain implementations, information identifying the device that was passenger authenticated (e.g., a device ID such as IMEI), a SIM ID such as IMSI, UUID, telephone number, etc.) and/or the device that enabled such authentication can be collected, time-stamped, GPS-stamped, saved and/or analyzed) [Abramson, 0377]. 

Regarding claim 12. Abramson teaches system and method for indirect advertising (Abramson, content (e.g., sponsored content such as advertisements), such as content pertaining to a geographic location (e.g., the geographic location with respect to which the inputs received in relation to a geographic location) can be identified [Abramson, 0501, 471], Fig. 53 and associated disclosure] comprising the steps of: 
establishing a geofence defining a target zone (Abramson, Using geofences in a manner that allows for a low-power consumption method for monitoring device movement can be advantageous in systems that selectively restrict usage of a device determined to be associated with or operated by a driver, such as while in a moving vehicle) [Abramson, 1057]; 
isolating mobile devices associated with potential targets within the target zone (Abramson, In another implementation, a venue can use information regarding the conditions in it to (i) better identify/target the people invites and/or the places it advertises) [Abramson, 1016]; 
pushing a sham advertisement designed to solicit interaction from a real target to each of the mobile devices associated with potential targets (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]; 
identifying a real target by receipt of data from one of the mobile devices associated with potential targets indicating interaction with the sham advertisement (Abramson, Such techniques can signal a 'page' to the device directly (e.g., via a text message to the device with a short message such as "page"), and/or indirectly, such as by causing a 'page' to be communicated or signaled to the device (e.g., the party inputs the "page" code on the user's company voice mail menu (e.g., in response to a prompt indicating that "to reach me urgently hit 4", which, in some implementations, may be made available only based on a determination that the user is driving) and, in response, the voice mail program sends a pre-defined signal to the user's device) [Abramson, 0991]; 
determining a unique identifier for the mobile device associated with the real target (Abramson, A notification, such as a computer readable file containing information that reflects the input itself as well as information that is pertinent to the input (such as the time, date, and a unique identifier such as a MAC address of mobile device 105) is preferably generated by mobile device 105 based on the input, and is transmitted by communication interface 150 of mobile device 105 to central machine 168, preferably via communications network 166) [Abramson, 0207], Fig. 1); 
monitoring bid/offer data for advertising opportunities comprising the unique identifier (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035]; 
recording location data in the monitored bid/offer data associated with the unique identifier (Abramson, In implementations with respect to which such watermarks or special signal devices may interfere with routine usage of a device in other places/contexts (despite ; 
developing a list of fixed locations from the recorded location data where the real target spends at least a predetermined amount of time with at least a predetermined frequency (Abramson, But, if the parking-lot-near-intersection location was one in which the device frequented regularly (e.g., it was the parking lot for his company that he visited most weekdays), such a location can be identified as an LSL for that user, while still being identified as a TSL for the general population, and the restrictions can be lifted/modified relatively more quickly, thereby improving the experience for that user) [Abramson, 0493]; 
building a list of secondary targets from the monitored bid/offer data having a location within one or more of the common fixed locations for at least a second predetermined amount of time with at least a second predetermined frequency (Abramson, For example, in a dense urban location, e.g., New York City, where there is a very dense packing of TSLs (e.g., many traffic lights), a system using TSLs/LSLs can be configured to place relatively less weight on information derived from a population of devices and place more weight on the information of a particular device than it otherwise would (e.g., in other locations)) [Abramson, 0494]; and 
advertising a message designed to influence the target user directly to mobile devices associated with the secondary targets (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]. 

Regarding claim 13, Abramson teaches system and method, wherein: 
the second predetermined frequency is the same as the predetermined frequency; and the second predetermined amount of time is the same as the predetermined amount of time (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]. 

Regarding claim 14, Abramson teaches system and method, wherein: 
the second predetermined frequency is different from the predetermined frequency; and the second predetermined amount of time is different from the predetermined amount of time (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]. 

Regarding claim 15, Abramson teaches system and method, wherein the message is not directly advertised to the mobile device associated with the real target (Accordingly, in certain implementations, such context(s) of the referenced first device may be determined (in whole or in part) based on determinations performed with respect to inputs originating at one or more second devices, such as devices that may provide complimentary information (which may or may not be and conveyed directly or indirectly to the first device)) [Abramson, 0719]. 

Regarding claim 16, Abramson teaches system and method comprising the steps of: 
determining secondary unique identifiers for each of the mobile devices associated with the secondary targets (Abramson, A notification, such as a computer ; 
tracking the secondary targets by monitoring bid/offer data comprising the secondary unique identifiers (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035]; 
recording location data in the bid/offer data comprising the secondary unique identifiers (Abramson, In implementations with respect to which such watermarks or special signal devices may interfere with routine usage of a device in other places/contexts (despite employing optional countermeasures that may also require positive geo-location data to determine that the device is within a theater in order to employ restrictions), thereby causing such devices to operate based on the assumption that they are present within a movie when they are actually not, the referenced in-theater signals can be randomized and/or varied and/or crowd-sourced so that they could not abused) [Abramson, 0828]; 
developing a list of secondary fixed locations from the recorded location data where any of the secondary targets spend at least a third predetermined amount of time with at least a third predetermined frequency (Abramson, For example, in a dense urban location, e.g., New York City, where there is a very dense packing of TSLs (e.g., many traffic lights), a system using TSLs/LSLs can be configured to place relatively less weight on ; 
building a list of tertiary targets from bid/offer data having a location within any of the secondary common fixed locations for at least a fourth predetermined amount of time with a fourth predetermined frequency (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]; and 
advertising a message designed to influence the target user directly to mobile devices associated with the tertiary targets, but not to the mobile device associated with the real target (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]. 

Regarding claim 17, Abramson teaches system and method, wherein: 
the message is an advertisement (Abramson, advertisements can be generated and/or presented at a device based on a determination of the occurrence of one or more events) [Abramson, 0930]; 
the step of advertising the message comprises the sub-steps of bidding on an advertising opportunity within a social media webpage or application accessed by the mobile devices associated with the secondary targets (Abramson, By way of further illustration, in certain implementations the demographic characteristics of a venue or area, aggregated across multiple users (e.g., crowd-sourced) can be used to determine an action taken that may affect multiple users. For example, based upon the demographic characteristics in Times Square each minute, the advertisement that is to be shown on one or more large billboards can be selected in some way (e.g., through a bidding process)) [Abramson, 1035] . 

Regarding claim 18, Abramson teaches system and method, wherein the fixed locations are selected from the group consisting of a residence, a gym, an office building, a coffee shop, a bar, a restaurant, an educational institution, a retail establishment, and a conference center (Abramson. Moreover, such context-based resource management determinations and operations can also enable certain security benefits. For example, in a scenario where a device was running a navigation application (e.g., one that implements a screen/CPU wake lock) and the user forgot the device somewhere (e.g., in a vehicle, in a restaurant, etc.), the screen of the device will not lock (on account of the screen/CPU wake lock which continues to be employed), thereby allowing anyone who finds the device to easily access the information on the device) [Abramson, 0848]. 

Regarding claim 19, Abramson teaches system and method, wherein said secondary targets are selected from the group consisting of friends, family, co-workers, patrons, and students (Abramson, e.g., mood, activity level, engagement level, other behaviors, etc.) of users/people (e.g., patrons, workers, viewers, etc.) at a venue (e.g., club, party, concert, festival, park, town square, show, movie, sporting event, restaurant, including sub-venues (e.g., different parties on different floors of a club, different sections in a concert), and including virtual venues (e.g., those users watching a live event via the Internet) etc.), such as based on various inputs originating at sensors incorporated within one or more of their mobile devices (e.g., phones, wearable devices, implantable devices, etc.) and/or one or . 

Regarding claim 20. A system for indirect advertising comprising: 
a number of mobile devices, each associated with a user and configured to access social media webpages or applications (Abramson, identify a particular user that is associated with mobile device) [Abramson, 0170]; 
a central provider in electronic communication with each of the mobile devices and configured to offer advertising opportunities for the social media webpages or applications accessed by the users, wherein each of said advertising opportunities comprise a unique identifier specific to the mobile device associated with the advertising opportunity and location data for the mobile device associated with the advertising opportunity (Abramson, A notification, such as a computer readable file containing information that reflects the input itself as well as information that is pertinent to the input (such as the time, date, and a unique identifier such as a MAC address of mobile device 105) is preferably generated by mobile device 105 based on the input, and is transmitted by communication interface 150 of mobile device 105 to central machine 168, preferably via communications network 166) [Abramson, 0207], Fig. 1); 
one or more electronic storage devices comprising executable software instructions, which when executed, configure one or more processors to: 
establish a geofence about a target zone (Abramson, Using geofences in a manner that allows for a low-power consumption method for monitoring device movement can be advantageous in systems that selectively restrict usage of a device determined to be associated with or operated by a driver, such as while in a moving vehicle) [Abramson, 1057]; 
monitoring, by way of the central provider, advertising opportunities having location data within the geofence (Abramson, In implementations with respect to which such ; 
identifying, from the monitored advertising opportunities, a list of potential targets comprising unique identifiers for mobile devices within the target zone (Abramson, In another implementation, a venue can use information regarding the conditions in it to (i) better identify/target the people invites and/or the places it advertises) [Abramson, 1016]; 
pushing, by way of the central provider, a sham advertisement to each of the mobile devices associated with potential targets, wherein said sham advertisement is designed to elicit interaction from a real target (Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]; 
identifying the real target from receipt of data indicating user interaction with the sham advertisement (Abramson, Such techniques can signal a 'page' to the device directly (e.g., via a text message to the device with a short message such as "page"), and/or indirectly, such as by causing a 'page' to be communicated or signaled to the device (e.g., the party inputs the "page" code on the user's company voice mail menu (e.g., in response to a prompt indicating that "to reach me urgently hit 4", which, in some implementations, may be made available only based on a determination that the user is driving) and, in response, the voice mail program sends a pre-defined signal to the user's device) [Abramson, 0991]; 
recording location data from further monitored bid/offer data comprising the unique identifier associated with the mobile device associated with the real target (Abramson, despite employing optional countermeasures that may also require positive geo-; 
developing a list of fixed locations from the recorded location data where the real target spends at least a predetermined amount of time with at least a predetermined frequency (Abramson, Determinations as to which of several opportunities to present the user can be made based on/in relation to the determined location, mode of transportation, time of day, day of week, frequency of user visitation to location and/or user preferences) [Abramson, 0930]; 
recording additional unique identifiers from further monitored bid/offer data comprising locations within a predetermined distance of one or more of the fixed locations with at least the predetermined amount of time with at least the predetermined frequency, wherein said recorded additional unique identifiers comprise secondary targets (Abramson, A notification, such as a computer readable file containing information that reflects the input itself as well as information that is pertinent to the input (such as the time, date, and a unique identifier such as a MAC address of mobile device 105) is preferably generated by mobile device 105 based on the input, and is transmitted by communication interface 150 of mobile device 105 to central machine 168, preferably via communications network 166) [Abramson, 0207], Fig. 1 and associated disclosure); and 
pushing, by way of the central provider, an advertising message designed to influence the real target to each of the secondary targets but not to the real target (Abramson, Moreover, in certain implementations such action(s) may be related to the device (e.g., send a message from the device to another party or entity) or not related directly to the device (e.g., charge an insurance policy)) [Abramson, 0757]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reese et al. US Publication 2016/0196577.
John et al. published article “Ads That Don’t Overstep”.
Chanchary et al. Published article “User Perceptions of Sharing, Advertising, and Tracking”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 31, 2021